 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
                                 FRESNO DIVISION
 9
10
11   SCOTT KELLY KOVACEVICH,                   )   Case No.: 1:18-cv-01625-SAB
                                               )
12                                             )   ORDER DIRECTING CLERK OF
                  Plaintiff,                   )   COURT TO CLOSE CASE AND
13                                             )   REFLECT VOLUNTARY
           vs.                                 )   DISMISSAL PURSUANT TO RULE
14                                             )   41(a) OF THE FEDERAL RULES OF
     COMMISSIONER OF SOCIAL                    )   CIVIL PROCEDURE
15                                             )
     SECURITY,                                 )   (ECF No. 14)
16                                             )
                  Defendant.                   )
17                                             )
                                               )
18
19         On October 3, 2019, the parties filed a stipulation to dismiss this action
20   pursuant to Rule 41(a) of the Federal Rules of Civil Procedure with each party to
21   bear their own fees, costs and expenses. In light of the stipulation of the parties,
22   this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of
23   San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice
24   and without an award of costs or attorneys’ fees.
25   ///
26
27
                                               -1-
28
 1            Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the
 2   file in this case and adjust the docket to reflect voluntary dismissal of this action
 3   pursuant to Rule 41(a).
 4
     IT IS SO ORDERED.
 5
 6   Dated:     October 3, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               -2-
28
